IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BSRE POINT WELLS, LP, a Delaware
 limited partnership,                            No. 80377-8-I

                              Appellant,         DIVISION ONE

                v.
                                                 UNPUBLISHED OPINION
 SNOHOMISH COUNTY,

                               Respondent,

 CITY OF SHORELINE, a Washington
 municipal corporation,

                     Respondent-Intervenor.


       CHUN, J. — BSRE Point Wells, LP applied to build a mixed-use “Urban

Center” in Snohomish County. A Hearing Examiner denied BSRE’s application,

finding substantial conflicts between the application and the county code. The

Hearing Examiner ruled that BSRE could not reactivate its application. The

Snohomish County Council (County Council) affirmed the Hearing Examiner’s

rulings on appeal. BSRE then petitioned for review in King County Superior

Court under the Land Use Petition Act (LUPA). The superior court determined

that BSRE could reactivate its application before the Hearing Examiner and

declined to rule on BSRE’s other requests for relief. BSRE proceeded to

reactivate its application. BSRE appeals the superior court’s refusal to rule on

the interpretation of two provisions of the county code as well as the Hearing



  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80377-8-I/2


Examiner’s and County Council’s decisions that BSRE’s application conflicted

with those provisions. We dismiss the appeal as unripe.

                                 I. BACKGROUND

       In 2009 and 2010, the County Council revised its comprehensive plan for

the County, adopted Chapter 30.34A SCC,1 and rezoned Point Wells, the land at

issue, as an Urban Center. In 2011, BSRE applied2 to develop Point Wells as a

mixed-use Urban Center with residential and commercial buildings.

       In 2013, the County sent a Review Completion Letter to BSRE, noting

numerous conflicts between the application and the county code. Over the next

five years, BSRE requested three extensions of the application deadline, which

requests the County granted, resulting in a final deadline of June 30, 2018. In

April 2017, BSRE resubmitted its application.

       In October 2017, the County sent another Review Completion Letter to

BSRE saying that, while the applicant had addressed a handful of the conflicts

noted in the April 2013 letter, it failed to address most of the problems. The

County also said that it would potentially recommend a denial of the application

as it stood and that it would grant no more extensions “absent extraordinary

circumstances.” The County requested that BSRE resubmit its application by

January 8, 2018 so that the County would have enough time to review the




       1
       This chapter of the County Code regulates Urban Center development.
       2
       BSRE submitted multiple applications in 2011 but this opinion refers to them as
one combined application.


                                          2
No. 80377-8-I/3


materials for consistency, draft a recommendation for the Hearing Examiner, and

schedule a hearing before the application expiration date of June 30, 2018.

       BSRE did not resubmit its application materials by January 8. On January

9, the County sent a letter informing BSRE that it was starting the final review

process based on the materials it had received. On January 12, BSRE

requested a fourth extension, to June 30, 2020, which the County denied. On

April 17, the County issued a Staff Recommendation Letter recommending that

BSRE’s application be denied based on eight substantial conflicts. On April 27,

BSRE submitted revised application materials. The County reviewed the

materials and issued a supplemental recommendation on May 9 determining that

BSRE had resolved three out of the eight issues but still recommending denial.

       The Hearing Examiner for the County held an open hearing on BSRE’s

application, which ran from May 16 to 24, 2018. The Hearing Examiner

concluded that it would terminate the application based on the five substantial

conflicts with the county code.

       BSRE moved for reconsideration and for clarification about whether the

Hearing Examiner’s decision was granted with prejudice. A repealed county

code provision in effect at the time of BSRE’s first application, former

SCC 30.34A.180(2)(f) (2007), stated:
       The hearing examiner may deny an urban center development
       application without prejudice pursuant to SCC 30.72.060. If denied
       without prejudice, the application may be reactivated under the
       original project number and without additional filing fees or loss of
       project vesting if a revised application is submitted within six months
       of the hearing examiner’s decision. In all other cases a new
       application shall be required.



                                         3
No. 80377-8-I/4


(Emphasis added.) The Hearing Examiner decided that this provision was not

part of BSRE’s vested rights and that it lacked the authority to allow BSRE to

reactivate its application under the repealed provision.3 The Hearing Examiner

reaffirmed its decision on termination and clarified that the decision was without

prejudice.

       BSRE appealed to the County Council. Following a closed hearing, the

County Council affirmed the Hearing Examiner’s decision.

       BSRE then appealed to King County Superior Court under LUPA, seeking

reversal of the denial of BSRE’s application, an extension of the deadline, a

finding that its development rights vested to the code provision allowing for

reactivation of its application, and a reversal of all related findings of fact and

conclusions of law. See chapter 36.70C RCW.

       In June 2019, the superior court reversed the Hearing Examiner’s

conclusion that BSRE did not have a vested right to the reactivation provision of

the code. The superior court determined that BSRE could reactivate its

application by submitting revised materials within six months of the court’s

decision. The superior court declined to address the remaining issues,

concluding that doing so was unnecessary given its ruling.

       BSRE appealed and moved for a stay of enforcement of the superior

court’s ruling, seeking to delay the start of the six-month reactivation period. A


       3 In Town of Woodway v. Snohomish County, our Supreme Court held that
BSRE’s development rights had vested to the county code as it existed the day the
company submitted a complete application. 180 Wn.2d 165, 175, 322 P.3d 1219
(2014), abrogated by Yim v. City of Seattle, 194 Wn.2d 682, 451 P.3d 694 (2019).


                                           4
No. 80377-8-I/5


commissioner of this court denied the motion. BSRE revised its application

materials and submitted them within the six-month period.

                                      II. ANALYSIS

       The County says that because the superior court allowed BSRE to

reactivate its application, the case is not ripe for review. It thus asserts that

BSRE will either fully comply with the code, making this appeal moot, or BSRE

will not comply, leading to a new decision terminating the application, and that

termination decision would be a basis for appeal. Intervenor, the City of

Shoreline (Shoreline), adds that the appeal is not ripe because the superior court

did not rule on the conflicts issues, and thus there is nothing for us to review.4

BSRE does not explicitly argue that its claim is ripe but says we can reach the

merits because it satisfied the exhaustion requirements of LUPA and there is a

final judgment for us to address. We conclude that this case is not ripe.

       A claim is ripe for review “if the issues raised are primarily legal, do not

require further factual development, and the challenged action is final.” State v.

Cates, 183 Wn.2d 531, 534, 354 P.3d 832 (2015) (quoting State v. Sanchez

Valencia, 169 Wn.2d 782, 786, 239 P.3d 1059 (2010)). In assessing ripeness,

courts also consider the hardship incurred by the appellant if the court refuses to

review the claim. Id.

       4
          Shoreline also says that review is improper because BSRE was not “aggrieved”
by the superior court’s ruling granting reactivation. See Reynolds & Assoc. v. Harmon,
193 Wn.2d 143, 150–51, 437 P.3d 677 (2019) (“[f]or a party to be aggrieved, the
decision must adversely affect that party’s property or pecuniary rights”). But BSRE
does not challenge that portion of the trial court’s ruling. It challenges the trial court’s
refusal to decide the conflicts issue, which arguably does impact BSRE’s property and
pecuniary rights. We thus disagree with this argument by Shoreline.


                                             5
No. 80377-8-I/6


         BSRE’s appeal is not ripe for review because the challenged decision is

not final and BSRE will not suffer a recognized hardship if this court denies

review. Granted, the issues raised are mainly legal: BSRE claims that the

Hearing Examiner and County Council interpreted two provisions of the county

code incorrectly. Also, because the issue involves statutory interpretation, and

because BSRE confirmed that its reactivated application is essentially the same

as its previous one, we presume no further factual development is needed at this

point.

         But the challenged administrative decision is not final. BSRE has

reactivated its application before the Hearing Examiner. And we are unaware of

any outcome of that application.

         BSRE also challenges the superior court’s decision, but as noted by

Shoreline, the court’s decision is not final. BSRE requested a number of

remedies, including a reversal of the conflicts decision and an order granting

reactivation. The superior court ruled only on the reactivation issue. It declined

to address the conflicts issues as well as others. The superior court’s order is

therefore not a final decision. BSRE contends that the superior court’s refusal to

rule on the conflicts issues was effectively a ratification of the County Council and

Hearing Examiner’s decisions, rendering the issue reviewable. But BSRE cites

no law to support this ratification theory, and the superior court noted the

possibility that the conflicts issue would come before it in the future depending on

the outcome of the reactivated application.




                                          6
No. 80377-8-I/7


       Finally, because BSRE could reactivate its appeal, and did so, our refusal

to hear this case does not impose a hardship. If BSRE disagrees with the

outcome of its reactivated application, it can appeal. And if the reviewing body

agrees with BSRE, it can remand the issue for a decision consistent with its

holding. See RCW 30.70C.140 (LUPA empowers a court to remand a land use

decision “for modification or further proceedings”); SCC 30.72.120 (the county

code allows the County Council to remand a matter on appeal “to the hearing

examiner in accordance with the council’s findings and conclusions”). BSRE

says it would be “inequitable” to deny it the opportunity to cure its application

before a ruling on the merits but it has not explained why it is owed such an

opportunity. Dismissal here does not preclude BSRE from seeking a favorable

judgment in the future. Cf. Jafar v. Webb, 177 Wn.2d 520, 525, 303 P.3d 1042

(2013) (finding hardship when the appellant risked dismissal before the trial court

if the supreme court did not address the appellant’s challenge to a fee order).

       Relatedly, the County indicates that exhaustion of administrative remedies

is a part of the ripeness inquiry. For this proposition, it cites Thun v. City of

Bonney Lake, 164 Wn. App. 755, 762, 763, 265 P.3d 207 (2011) (“In

Washington, ripeness is often called ‘exhaustion of administrative remedies,’ but

this doctrine incorporates the ‘final decision’ requirement.”). While ripeness and

exhaustion are related, they are separate doctrines. See Estate of Friedman v.

Pierce County, 112 Wn.2d 68, 76, 768 P.2d 462 (1989) (“We have implicitly

recognized that exhaustion and ripeness are related concepts in the land use




                                           7
No. 80377-8-I/8


area.”). As the County contends, BSRE has failed to exhaust its administrative

remedies.

       The exhaustion doctrine prevents courts from “entangling themselves in

abstract disagreements over administrative policies” and thus requires that an

administrative agency has a chance to render a final decision before the court

can weigh in. Thun, 164 Wn. App. at 761–62 (quoting Abbott Labs. v.

Gardner, 387 U.S. 136, 148–49, 87 S. Ct. 1507, 18 L. Ed. 2d 681 (1967),

overruled on other grounds by Califano v. Sanders, 430 U.S. 99, 97 S. Ct. 980,

51 L. Ed. 2d 192 (1977)). An appellant need not exhaust administrative

remedies if doing so would be futile. Id. at 763. But establishing futility is a

“substantial burden” because “strong public policies” favor the exhaustion

doctrine. Presbytery of Seattle v. King County, 114 Wn.2d 320, 338, 787 P.2d

907 (1990). Futility is “rare” and cannot be speculative. Buechler v. Wenatchee

Valley Coll., 174 Wn. App. 141, 154, 298 P.3d 110 (2013).

       BSRE contends that it exhausted its administrative remedies by appealing

the Hearing Examiner’s decision to the County Council; it says the resultant

decision is final and reviewable. But BSRE has not exhausted its administrative

remedies as it has reactivated its application. Again, we are unaware of any

outcome of that application. BSRE says that waiting for a decision on the

reactivated application is futile because it changed little in its application. But this

argument is speculative; there is still a possibility that the Hearing Examiner’s

decision will differ from its last. BSRE has not met the substantial burden of




                                           8
No. 80377-8-I/9


establishing futility. We choose to avoid “entangling” ourselves in an

administrative agency matter before the Hearing Examiner has reached a

determination on the new application.

      We dismiss this appeal.




 WE CONCUR:




                                        9